Name: Commission Regulation (EEC) No 2132/85 of 29 July 1985 fixing the sluice-gate prices and levies for pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 198/54 Official Journal of the European Communities 30 . 7. 85 COMMISSION REGULATION (EEC) No 2132/85 of 29 July 1985 fixing the sluice-gate prices and levies on pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organi ­ zation of the market in pigmeat ('), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Articles 8 and 12 ( 1 ) thereof, Whereas a levy fixed quarterly in advance must be charged on imports into the Community for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2759/79 ; whereas levies were last fixed by Commission Regulation (EEC) No 1078/85 of 25 April 1985 (3) for the period 1 May to 31 July 1985 and levies must therefore be fixed anew for the period 1 August to 31 October 1985 ; Whereas the levy on pig carcases is made up of two components ; Whereas the first component must be equal to the difference between prices within the Community and on the world market for the quantity of feed grain specified in Article 1 of Council Regulation (EEC) No 2764/75 of 29 October 1975 laying down the rules for calculating a component of the levy on pig carcases (4), as last amended by Regulation (EEC) No 2791 /82 (^ the composition whereof is indicated therein ; Whereas the value within the Community for that quantity of feed grain must be determined in accor ­ dance with Article 2 of Regulation (EEC) No 2764/75 ; whereas the value for the like quantity on the world market must be determined in accordance with Article 3 thereof ; Whereas the said Article 3 provides that the prices for each type of feed grain on the world market shall be equal to the average of the cif prices of such cereal ; whereas the cif prices shall be determined for the period of five months ending one month before the quarter in respect of which the said component is calculated ; whereas that period is 1 February to 30 June 1985 ; Whereas the second component must be equal to 7 % of the average of the sluice-gate prices applicable for the four quarters to 1 May in each year ; Whereas the levies on the products specified in Article 1 ( 1 ) (a) and (b) of Regulation (EEC) No 2759/75 other than pig carcases must be derived from the levy on pig carcases on the basis of the coefficients fixed for such products pursuant to Article 10 (4) of Regulation (EEC) No 2759/75 in Annex I to Commission Regulation (EEC) No 3602/82 of 21 December 1982 fixing coeffi ­ cients for calculating levies on pigmeat products other than pig carcases, amending the Annex to Council Regulation (EEC) No 950/68 on the Common Customs Tariff and repealing Regulation (EEC) No 747/79 (*) ; Whereas the levies on the products specified in Article 1 ( 1 ) (c) of Regulation (EEC) No 2759/75 are made up of two components ; Whereas the first component must be derived from the levy on pig carcases on the basis of the coefficients fixed in Annex II to Regulation (EEC) No 3602/82 ; Whereas the second component must be equal to 7 % , and for products falling within heading No ex 16.02 of the Common Customs Tariff, to 10 %, of the average offer prices for imports during the 12 months to 1 May ; whereas these averages should be deter ­ mined bearing in mind all the information available relating to imports into the Community from third countries, taking into account the representative character of prices ; Whereas, in the case of products falling within sub ­ headings 02.01 B II c) 1 to 7, 15.01 A I, 16.01 A and 16.02 A II of the Common Custom? Tariff, in respect of which the rate of duty has been bound with GATT, the levies must not exceed the amount resulting from that binding ; Whereas, for pig carcases and other products referred to in Article 1 of Council Regulation (EEC) No 2766/75 of 29 October 1975 establishing the list of products for which sluice-gate prices are to be fixed and laying down the rules for fixing the sluice-gate (') OJ No L 282, 1 . 11 . 1975, p. 1 . O OJ No L 307, 18 . 11 . 1980, p. 5 . 0 OJ No L 114, 27 . 4. 1985, p. 18 . (4) OJ No L 282, 1 . 11 . 1975, p. 21 . 0 OJ No L 295, 21 . 10 . 1982, p. 4. (*) OJ No L 376, 31 . 12. 1982, p. 23 . 30 . 7. 85 Official Journal of the European Communities No L 198/55 price for pig carcases ('), as last amended by Regulation (EEC) No 1905/83 (2), the sluice-gate prices must be fixed in advance for each quarter ; whereas sluice-gate prices were last fixed by Regulation (EEC) No 1078/85 for the period 1 May to 31 July 1985 and prices must therefore be fixed anew for the period 1 August to 31 October 1985 ; Whereas the sluice-gate price for pig carcases is made up of three components ; Whereas the first component must be equal to the value on the world market of the quantity of feed grain equivalent to the quantity of feedingstuffs required for the production in third countries of one kilogram of pigmeat, such quantity being composed as provided in Article 2 ( 1 ) of Regulation (EEC) No 2766/75 ; Whereas the value of that quantity of grain must be determined in accordance with Article 2 (2) and (3) of Regulation (EEC) No 2766/75 ; Whereas one of the components required for use of the method of calculating the levies that is laid down in the abovementioned Regulations is the price in the Community of a given quantity of feed grain ; whereas the Council has not so far adopted cereal-sector prices for the 1985/86 marketing year, as provided for in Article 3 ( 1 ) of Regulation (EEC) No 2727/75 (3) ; whereas the Commission in order to discharge the take incumbent on it under the Treaty must take whatever interim measures are indispensable to ensure the continued functioning of the common agricultural policy in the sector concerned ; Whereas the Commission under these circumstances has adopted prices to be used for determining the levies in the cereals sector ; whereas these prices are given in Article 2 of Commission Regulation (EEC) No 2124/85 (4) ; whereas these prices which determine the feed grain prices in the Community that are to be used in the pigmeat sector, must, using the traditional method of calculation, be used for determination of the levies in that sector ; Whereas the said Article 2 provides that the price for each cereal on the world market shall be equal to the average of the cif prices of such cereal ; whereas the cif prices shall be determined for the period of five months ending one month before the quarter in respect of which the said amount is calculated ; whereas that period is 1 February to 30 June 1985 ; Whereas the second component, which represents the extra cost, in relation to feed grain of feedingstuffs other than grain required for the production of one kilogram of pigmeat, shall , in accordance with Article 3 ( 1 ) of Regulation (EEC) No 2766/75, be 15 % of the value of the quantity of feed grain ; Whereas the third amount, which represents overhead costs of production and marketing, shall , in accor ­ dance with Article 3 (2) of Regulation (EEC) No 2766/75, be 38-69 ECU per 100 kilograms of pig carcases : Whereas the sluice-gate prices of products referred to in Article 1 of Regulation (EEC) No 2766/75, other than pig carcases, must be derived from the sluice-gate price for pig carcases on the basis of the coefficients laid down by Regulation (EEC) No 3602/82 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 1 . For the period 1 August to 31 October 1985 the levies provided for in Article 8 of Regulation (EEC) No 2759/75 for the products referred to in Article 1 ( 1 ) thereof and the sluice-gate prices provided for in Article 1 2 thereof for the products referred to in Article 1 of Regulation (EEC) No 2766/75 shall be as set out in the Annex hereto. 2. Nevertheless, in the case of products falling within subheadings 02.01 B II c) 1 to 7, 15.01 A I, 16.01 A and 16.02 A II of the Common Customs Tariff, in respect of which the rate of duty has been bound within GATT, the levy shall not exceed the amount resulting from that binding. Article 2 This Regulation shall enter into force on 1 August 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 July 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 282, 1 . 11 . 1975, p. 25 . (2) OJ No L 190, 14. 7 . 1983, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 1 . (4) See page 31 of this Official Journal . No L 198/56 Official Journal of the European Communities 30 . 7 . 85 ANNEX to the Commission Regulation of 29 July 1985 fixing the sluice-gate prices and levies on pigmeat CCT heading No Description Sluice-gate price (ECU/100 kg) Amount of levies (ECU/100 kg) Conventional rate of duty bound within GATT (%) 01.03 Live swine : A. Domestic species : II . Other : a) Sows having farrowed at least once, of a weight of not less than 160 kg 98,05 26,61 b) Other 115,29 31,29  02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02, 01.03 or 01.04, fresh, chilled or frozen : A. Meat : III . Of Swine : a) Of domestic swine : 1 . Whole carcases or half carcases 149,92 40,68  2. Legs and parts thereof 217,39 58,99  3 . Fore-ends or shoulders ; parts thereof 167,91 45,56 4. Loins and parts thereof 242,87 65,91  5 . Bellies and parts thereof 130,43 35,39  6. Other : aa) Boned or boneless 242,87 65,91  bb) Other  65,91  B. Offals : II . Other : I\ I c) Of domestic swine : I 1 . Heads and parts thereof  13,02 4 2. Feet or tails  3,66 4 3 . Kidneys  42,72 4 I 4. Livers  49,23 7 5 . Hearts, tongues or lungs  24,41 4 6 . Livers, hearts, tongues and lungs with windpipe and gullet all attached 35,80 4 7. Other  35,80 4 02.05 Pig fat free of lean meat and poultry fat (not rendered or solvent ­ extracted), fresh, chilled, frozen, salted, in brine, dried or smoked : A. Subcutaneous pig fat : I. Fresh, chilled, frozen, salted or in brine 59,97 16,27  II . Dried or smoked 65,97 17,90  B. Other pig fat  9,76  30 . 7 . 85 Official Journal of the European Communities No L 198/57 CCT heading No Description Sluice-gate price (ECU/100 kg) Amount of levies (ECU/100 kg) Conventional rate of duty bound within GATT (%) 02.06 Meat and edible meat offals (except poultry liver), salted, in brine, dried or smoked : B. Of domestic swine : I. Meat : a) Salted or in brine : 1 . Bacon sides or spencers 191,90 52,07  2 . 3/4 sides or middles 209,89 56,95  3. Hams and parts thereof 217,39 58,99  4. Fore-ends or shoulders ; parts thereof 167,91 45,56  5 . Loins and parts thereof 242,87 65,91  6 . Bellies and parts thereof 130,43 35,39 '  7. Other : I|| aa) Boned or boneless 242,87 65,91  bb) Other  65,91  l b) Dried or smoked : |||| 1. Hams and parts thereof 422,78 114,73  2. Fore-ends or shoulders ; parts thereof 332,83 90,32  3 . Loins and parts thereof 418,28 113,51  4. Bellies and parts thereof 217,39 58,99  5 . Other : I aa) Boned or boneless 422,78 114,73  bb) Other  114,73  \ II. Offals : \\ a) Heads and parts thereof  13,02  b) Feet or tails  3,66  c) Kidneys  42,72  d) Livers  49,23  e) Hearts, tongues or lungs  24,41  f) Livers, hearts, tongues and lungs with windpipe and gullet all attached 35,80 g) Other  35,80  15.01 Lard, other pig fat and poultry fat, rendered or solvent extracted : A. Lard and other pig fat : I. For industrial uses other than the manufacture of foodstuffs for human consumption (a)  13,02 3 I II. Other 47,97 13,02  16.01 Sausages and the like , of meat, meat offal or animal blood : A. Liver sausages  73,46 24 B. Other (b) : I I. Sausages, dry or for spreading, uncooked 352,31 129,00  II . Other  89,89  No L 198/58 Official Journal of the European Communities 30 . 7. 85 OCT heading No Description Sluice-gate price (ECU/100 kg) Amount of levies (ECU/100 kg) Conventional rate of duty bound within GAIT (%) 16.02 Other prepared or preserved meat or meat offal : A. Liver : II . Other  89,19 25 B. Other : \\ III . Other : Il\ a) Containing meat or offal of domestic swine : III 1 . Containing bovine meat, uncooked  230,23  2. Other, containing by weight : llII aa) 80 % or more of meat or offal, of any kind, inclu ­IlIl ding fats of any kind or origin : Ill 1 1 . Hams or loins, (excluding collars) ; parts thereof 367,31 142,27 _ 22. Collars or shoulders ; parts thereof 307,34 119,70  1 33 . Other  77,52  bb) 40 % or more but less than 80 % of meat or offal,IIII of any kind, including fats of any kind or origin  65,16  cc) Less than 40 % of meat or offal, of any kind,IIIl including fats of any kind or origin  52,86  (a) Entry under this subheading is subject to conditions to be determined by the competent authorities. (b) The levy on sausages imported in containers which also contain preserving liquid shall be charged on the net weight, i . e . minus the weight of the liquid.